DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/17/2020 has been entered. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 directed to invention non-elected without traverse.  Accordingly, claims 1-12 has been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 was filed after the mailing date of the Final Office Action on 4/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Etan Chatlynne on 5/18/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 1-12 are cancelled.

Claim 13 has been amended as follows:

a flexible inner core including a circumference;
a first polymeric layer formed onto the flexible inner core such that the first polymeric layer includes an inner surface that contacts an entirety of the circumference; and 
a second polymeric layer formed onto and in contact with the first polymeric layer, wherein upon flexion of the flexible inner core, the first polymeric layer is slidable [[on]]relative to the flexible inner core and [[on]] the second polymeric layer, 
in which the catheter shaft comprises a portion of a medical catheter suitable for inserting into a patient.

Allowable Subject Matter
Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a catheter shaft comprising a flexible inner core, a first polymeric layer, a second polymeric layer wherein upon flexion of the flexible inner core, the first polymeric layer is slidable relative the flexible inner core and the second polymeric layer, in which the catheter shaft comprises a portion of a medical catheter suitable for inserting into a patient in combination with other claimed limitations of claim 13. 
The closest prior art for a catheter shaft is Procida (US 9,040,136 B2) as discussed in Final Rejection mailed on 4/23/2020 including a flexible inner core, a first polymeric layer, a second layer wherein upon flexion of the flexible inner core, the first polymeric layer is slidable relative the flexible inner core and the second polymeric layer but is silent regarding the second layer being the second polymeric layer in which the 
Huvey (US 5,064,491) discloses the closest prior art for the second layer being the second polymeric layer but is silent regarding in which the catheter shaft comprises a portion of a medical catheter suitable for inserting into a patient.
Claims 14-21 being dependent on claim 13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILAY J SHAH/            Primary Examiner, Art Unit 3783